DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed on 01 December 2021. Claims 77, 79-82, 84-87, 89-90, 92-94 and 99-100 are pending in the application; claims 79, 82, 84-85, 88-90, 92-94 and 99-100 are amended; and claims 1-76, 78, 83, 88, 91 and 95-98 are cancelled.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). As such, examiner objects to claims 93-100.
Further, Applicant has presented two claims numbered 84. The second claim numbered 84 will be considered as being claim 85. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 77 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 19 of copending Application No. 16/412,449 (reference application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the reference application claims by not claiming some claim elements (i.e. “and includes selecting the configuration of the ePDCCH from a plurality of candidate configurations related to the mapping of the eCCEs based on a predetermined relationship between each ePDCCH configuration and a system configuration”). The application’s claims are nearly identical in every other aspect to the reference application claims. It is the Examiner’s position that broadening the reference application claims by not claiming some claim elements (i.e. “and includes selecting the configuration of the ePDCCH from a plurality of candidate configurations related to the mapping of the eCCEs based on a predetermined relationship between each ePDCCH configuration and a system configuration”) of the reference application claims would have been obvious to one of ordinary skill in the art in view of the reference application claims. It is important to note that the reference application used herein as the basis for the obviousness-type double patenting rejection is a continuation of the instant application. The applicant is attempting to broaden the reference application’s claims by eliminating some of the claim elements. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 77, 79-82, 84-87, 89-90, 92 and 99-100 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG-RAM WG1 Meeting #69, Prague, Czech Republic, 21st-25th May 2012, R1-122308, hereafter D1.

Regarding claim 77, D1 discloses a communication device, comprising: 
processing circuitry configured to (Section 2.3 discloses various configurations of subframes used by the system and suggests some sort of processing capability is required to map the various signals to resource elements): 
determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.3 “the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration. In Table 2, several use cases are shown where these factors are combined together and affect the number of the usable REs in one PRB-pair.”; Table 2 disclosing the number of available REs varying for different combinations of reference signals); and 
determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations (Section 2.1, Proposal 1 “PRB pairs used for ePDCCH should be configured in a UE-specific manner”; Section 2.3 “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction; Table 2 disclosing various eCCE configurations of different sizes and numbers per PRB-pair), based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission (Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”;  Table 2 disclosing the number of available REs varying for different combinations of reference signals), wherein each the ePDCCH for the specific terminal comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 4, Figure 1 and preceding paragraph disclosing “From the viewpoint of transmitting ePDCCH in the frequency domain, two different types of eCCE can be considered; one is the localised eCCE (L-CCE) where an eCCE consists of REs originating from only one PRB pair and the other is the distributed eCCE (D-CCE) where an eCCE are spread over two or more PRB pairs.”), and 
each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (D1 discusses various configurations of the eCCE throughout the disclosure, for example, Section 2.1 discloses “the number of REs available for ePDCCH transmission varies as the subframe configuration changes”; and “Since PDCCH in MBSFN subframes does not take as many of symbols as PDCCH in non-MBSFN subframes, for MBSFN subframes, fewer RB sets will be sufficient for the transmission of same amount of control information. The same reason can be observed in TDD special subframe where a few OFDM symbols cannot be used for DL transmission and more PRB pairs are needed for ePDCCH search space configuration in order to keep the same number of eCCEs. Another reason is that the number of REs required for ePDCCH transmission varies as subframe configuration changes”), and
the communication device further comprising transmitting and receiving circuitry configured to communicate with the specific terminal based on the determined configuration of the ePDCCH (Section 2.1 end of first paragraph “Accordingly, fewer RB sets would be configured for the subframes where ePDCCH contains DL assignment only.” The ePDCCH is disclosed as carrying scheduling assignments which inherently informs the UE how to communicate with the base station in the cell; and the enhancement is to “to provide more efficient ICIC for the control channel”; pg. 4 first paragraph disclosing “transmitting ePDCCH”).

Regarding claim 79, D1 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from the plurality of resource elements (Section 2.3 disclosing the number of useable REs is limited by the number of REs carrying reference signals, such as DM-RS, CRS, CSI-RS).

Regarding claim 80, D1 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine the configuration of the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (Section 2.1 disclosing various configurations of the system and how they affect the configuration of the ePDCCH).

Regarding claim 81, D1 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine a classification of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (Table 2 disclosing various numbers of and sizes of ePDCCH classified according to the reference signals carried in the PRB-pair).

Regarding claim 82, D1 discloses a communication device, comprising: 
processing circuitry (Section 2.1 disclosing “ePDCCH contains DL assignment” and Proposal 1 at end of section indicating configured in a UE specific manner, it is implicit that the UE has some sort of processing circuitry to receive the ePDCCH) configured to: 
determine a number of resource elements that are available for an enhanced physical downlink control channel (ePDCCH) based on whether each of a plurality of resource elements is reserved for transmission of a reference signal (Section 2.3 “the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration. In Table 2, several use cases are shown where these factors are combined together and affect the number of the usable REs in one PRB-pair.”; Table 2 disclosing the number of available REs varying for different combinations of reference signals; pg. 2, “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner by higher layer signaling. This configuration should be able to support changing the set of PRB pairs in a subframe specific manner.”); and 
demodulate the ePDCCH on candidate resource elements (Section 2.1 disclosing “ePDCCH contains DL assignment” it is inherent that the UE demodulates to determine the DL assignments) based on an ePDCCH configuration selected from a plurality of ePDCCH configurations (Section 2.1, Proposal 1 “PRB pairs used for ePDCCH should be configured in a UE-specific manner”; Section 2.3 “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction; Table 2 disclosing various eCCE configurations of different sizes and numbers per PRB-pair) and that corresponds to the number of resource elements (Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”;  Table 2 disclosing the number of available REs varying for different combinations of reference signals), wherein the ePDCCH configuration that corresponds to the number of resource elements comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 4, Figure 1 and preceding paragraph disclosing “From the viewpoint of transmitting ePDCCH in the frequency domain, two different types of eCCE can be considered; one is the localised eCCE (L-CCE) where an eCCE consists of REs originating from only one PRB pair and the other is the distributed eCCE (D-CCE) where an eCCE are spread over two or more PRB pairs.”), 
each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (D1 discusses various configurations of the eCCE throughout the disclosure, for example, Section 2.1 discloses “the number of REs available for ePDCCH transmission varies as the subframe configuration changes”; and “Since PDCCH in MBSFN subframes does not take as many of symbols as PDCCH in non-MBSFN subframes, for MBSFN subframes, fewer RB sets will be sufficient for the transmission of same amount of control information. The same reason can be observed in TDD special subframe where a few OFDM symbols cannot be used for DL transmission and more PRB pairs are needed for ePDCCH search space configuration in order to keep the same number of eCCEs. Another reason is that the number of REs required for ePDCCH transmission varies as subframe configuration changes”), and
the communication device further comprising transmitting and receiving circuitry configured to communicate with based on the ePDCCH configuration that corresponds to the number or of resource elements (Section 2.1 end of first paragraph “Accordingly, fewer RB sets would be configured for the subframes where ePDCCH contains DL assignment only.” The ePDCCH is disclosed as carrying scheduling assignments which inherently informs the UE how to communicate with the base station in the cell and the enhancement is to “to provide more efficient ICIC for the control channel”; pg. 4 first paragraph disclosing “transmitting ePDCCH”).

Regarding claim 84, D1 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from a plurality of candidate resource elements (Section 2.3 disclosing the number of useable REs is limited by the number of REs carrying reference signals, such as DM-RS, CRS, CSI-RS).

Regarding claim 85, D1 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (Section 2.1 disclosing various configurations of the system and how they affect the configuration of the ePDCCH, the UE demodulating the control channel is implicit in D1).

Regarding claim 86, D1 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on different classifications of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (Table 2 disclosing various numbers of and sizes of ePDCCH classified according to the reference signals carried in the PRB-pair, the UE demodulating the control channel is implicit in D1).

Regarding claims 87 and 89, the claims are directed towards the method performed by the apparatus of claims 77 and 79; therefore, claims 87 and 89 are rejected on the grounds presented above for claims 77 and 79.

Regarding claims 90 and 92, the claims are directed towards the method performed by the apparatus of claims 82 and 84; therefore, claims 90 and 92 are rejected on the grounds presented above for claims 82 and 84.

Regarding claim 99, D1 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to dynamically determine the configuration of the ePDCCH, and the transmitting circuitry is further configured to transmit a signal informing the configuration of the ePDCCH to the specific terminal (pg. 2, “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner by higher layer signaling. This configuration should be able to support changing the set of PRB pairs in a subframe specific manner.”; Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations”).

Regarding claim 100, D1 discloses the communication device according to claim 82, wherein the receiving circuitry is further configured to receive a signal informing the configuration of the ePDCCH (pg. 2, “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner by higher layer signaling. This configuration should be able to support changing the set of PRB pairs in a subframe specific manner.”; Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations”).


Claim(s) 77, 79-82, 84-87, 89-90, 92 and 99-100 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by NEC Group, “DCI Multiplexing for E-PDCCH”, 3GPP TSG RAN WG1 Meeting #68bis, Jeju, South Korea, 26th-30th March 2012, R1-121337, hereafter D2.

Regarding claim 77, D2 discloses a communication device, comprising: 
processing circuitry configured to (Section 1, Introduction disclosing multiplexing E-PDCCH with PDSCH implies some sort of processing control): 
determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.1 “We define an enhanced control channel element (E-CCE) as the minimum unit for assigning the DCI for E-PDCCH and it consists REs from a physical resource block (PRB) pair. The number of REs available in a PRB pair for E-PDCCH could vary from PRB-pair to PRB-pair within a sub-frame or could vary between sub-frames due to:  number of OFDM symbols allocated for legacy PDCCH (or starting OFDM symbol, number for PDSCH), number of RS ports,  sub-frame type (i.e., normal or MBSFN),  presence of PSS/SSS/PBCH/CSI-RS/PRS in the PRB”; Further on pg. 2 discloses a UE specific search space); and 
determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations, based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission (Section 2.1, the number of REs can vary from subframe to subframe based on symbols being allocated for other uses like reference signals and the like as discussed above; “E-CCE size could vary from sub-frame to sub-frame. Some limited number of E-CCE sizes could be pre-defined. One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs.”; Further on pg. 2 D1 discloses a UE specific search space), 
wherein the ePDCCH for the specific terminal comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 2 Figures 1 and 2 illustrating the localized and distributed mappings comprising a number of eCCEs; Section 2.1 aggregation levels 1, 2, 4 and 8), 
and each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (Section 2.1, the number of REs can vary from subframe to subframe based on symbols being allocated  for other uses like reference signals and the like as discussed above; “E-CCE size could vary from sub-frame to sub-frame. Some limited number of E-CCE sizes could be pre-defined.), and 
the communication device further comprising transmitting and receiving circuitry configured to communicate with the specific terminal based on the determined configuration of the ePDCCH (Section 2.1 Disclosing the E-PDCCH carries downlink control information (DCI) similarly to legacy PDCCH which implicitly discloses the communication will take place between the base station which transmits the E-PDCCH comprising the DCI will further communicate with the user equipment as indicated by the DCI).

Regarding claim 79, D2 further discloses the communication device according to claim 77, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from the plurality of resource elements (Fig. 3, Available RE for E-PDCCH).

Regarding claim 80, D2 further discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine the configuration of the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (Section 2.1 “The number of REs available in a PRB pair for E-PDCCH could vary from PRB-pair to PRB-pair within a sub-frame or could vary between sub-frames due to:  number of OFDM symbols allocated for legacy PDCCH (or starting OFDM symbol, number for PDSCH),  number of RS ports,  sub-frame type (ie., normal or MBSFN),  presence of PSS/SSS/PBCH/CSI-RS/PRS in the PRB…UEs have the knowledge of available REs for E-CCE on the allocated PRB-pair for E-PDCCH.”; Fig. 3).

Regarding claim 81, D2 further discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine a classification of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (Section 2.1 disclosing “Some limited number of E-CCE sizes could be pre-defined. One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs.”).

Regarding claim 82, D2 discloses a communication device, comprising: 
processing circuitry configured to (Section 2.1 disclosing a UE that can calculate): 
determine a number of resource elements that are available for an enhanced physical downlink control channel (ePDCCH) based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.1 “We define an enhanced control channel element (E-CCE) as the minimum unit for assigning the DCI for E-PDCCH and it consists REs from a physical resource block (PRB) pair. The number of REs available in a PRB pair for E-PDCCH could vary from PRB-pair to PRB-pair within a sub-frame or could vary between sub-frames due to:  number of OFDM symbols allocated for legacy PDCCH (or starting OFDM symbol, number for PDSCH),  number of RS ports,  sub-frame type (ie., normal or MBSFN),  presence of PSS/SSS/PBCH/CSI-RS/PRS in the PRB”; “A number of PRB-pairs are dynamically assigned for the E-PDCCH for group of UEs…It should be noted that UEs have the knowledge of available REs for E-CCE on the allocated PRB-pair for E-PDCCH. Therefore, UE could calculate the E-CCE size used in the PRB-pair.); and 
demodulate the ePDCCH on candidate resource elements based on an ePDCCH configuration selected from a plurality of ePDCCH configurations and that corresponds to the number of resource elements (Section 2.1 the number of REs can vary from subframe to subframe based on symbols being allocated for other uses like reference signals and the like as discussed above. “E-CCE size could vary from sub-frame to sub-frame. Some limited number of E-CCE sizes could be pre-defined. One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. It should be noted that UEs have the knowledge of available REs for E-CCE on the allocated PRB-pair for E-PDCCH. Therefore, UE could calculate the E-CCE size used in the PRB-pair…UE blindly decodes DCIs by searching across its UE specific search space.”), 
wherein the ePDCCH configuration that corresponds to the number of resource elements comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 2 Figures 1 and 2 illustrating the localized and distributed mappings comprising a number of eCCEs; Section 2.1 aggregation levels 1, 2, 4 and 8), 
each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (Section 2.1, the number of REs can vary from subframe to subframe based on symbols being allocated  for other uses like reference signals and the like as discussed above; “E-CCE size could vary from sub-frame to sub-frame. Some limited number of E-CCE sizes could be pre-defined.), and 
the communication device further comprising transmitting and receiving circuitry configured to communicate based on the ePDCCH configuration that corresponds to the number sic] of resource elements (Section 2.1 Disclosing the E-PDCCH carries downlink control information (DCI) similarly to legacy PDCCH which implicitly discloses the communication will take place between the base station which transmits the E-PDCCH comprising the DCI will further communicate with the user equipment as indicated by the DCI).

Regarding claim 84, D2 further discloses the communication device according to claim 82, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from a plurality of candidate resource elements (Fig. 3, Available RE for E-PDCCH).

Regarding claim 85, D2 further discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (Section 2.1 disclosing the ePDCCH varies based on system configuration, pg. 2 “A number of PRB-pairs are dynamically assigned for the E-PDCCH for group of UEs. This determines available number of E-CCE for the UE, and the UE specific search space…UE blindly decodes DCIs by searching across its UE specific search space.”).

Regarding claim 86, D2 further discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on different classifications of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (Section 2.1 disclosing “Some limited number of E-CCE sizes could be pre-defined. One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs.”, pg. 2 “A number of PRB-pairs are dynamically assigned for the E-PDCCH for group of UEs. This determines available number of E-CCE for the UE, and the UE specific search space…UE blindly decodes DCIs by searching across its UE specific search space.”).

Regarding claims 87 and 89, the claims are directed towards the method performed by the apparatus of claims 77 and 79; therefore, claims 87 and 89 are rejected on the grounds presented above for claims 77 and 79.

Regarding claims 90 and 92, the claims are directed towards the method performed by the apparatus of claims 82 and 84; therefore, claims 90 and 92 are rejected on the grounds presented above for claims 82 and 84.

Regarding claim 99, D2 further discloses the communication device according to claim 78, wherein the processing circuitry is further configured to dynamically determine the configuration of the Epdcch (Section 2.1 “The number of REs available in a PRB pair for E-PDCCH could vary from PRB-pair to PRB-pair within a sub-frame or could vary between sub-frames due to: number of OFDM symbols allocated for legacy PDCCH (or starting OFDM symbol; number for PDSCH); number of RS ports; sub-frame type (i.e., normal or MBSFN); presence of PSS/SSS/PBCH/CSI-RS/PRS in the PRB), and the transmitting circuitry is further configured to transmit a signal informing the configuration of the ePDCCH to the specific terminal (Section 2.1: “UEs have the knowledge of available REs for E-CCE on the allocated PRB-pair for E-PDCCH. Therefore, UE could calculate the E-CCE size used in the PRB-pair.” It is inherent in the art that the subframe configuration is notified to the user equipment; such as, CSI-RS configuration, antenna port configuration, etc.; Section 2.1, last paragraph “It should be noted that UE needs to be notified PRB-pair allocations and DM-RS antenna ports.”).

Regarding claim 100, D2 further discloses the communication device according to claim 83, wherein the receiving circuitry is further configured to receive a signal informing the configuration of the ePDCCH (Section 2.1 “The number of REs available in a PRB pair for E-PDCCH could vary from PRB-pair to PRB-pair within a sub-frame or could vary between sub-frames due to: number of OFDM symbols allocated for legacy PDCCH (or starting OFDM symbol; number for PDSCH); number of RS ports; sub-frame type (i.e., normal or MBSFN); presence of PSS/SSS/PBCH/CSI-RS/PRS in the PRB…UEs have the knowledge of available REs for E-CCE on the allocated PRB-pair for E-PDCCH. Therefore, UE could calculate the E-CCE size used in the PRB-pair.” It is inherent in the art that the subframe configuration is notified to the user equipment; such as, CSI-RS configuration, antenna port configuration, etc.; Section 2.1, last paragraph “It should be noted that UE needs to be notified PRB-pair allocations and DM-RS antenna ports.”).
Claim(s) 77, 79-82, 84-87, 89-90, 92 and 99-100 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by NEC Group, “DCI Multiplexing for E-PDCCH”, 3GPP TSG RAN WG1 Meeting#68, Dresden, Germany, 6th-10th February 2012, R1-120257, hereafter D3.

Regarding claim 77, D3 discloses a communication device, comprising: 
processing circuitry (Section 1 disclosing multiplexing of different DCI messages for E-PDCCH which implicitly disclosing implicitly disclosing processing circuitry of some kind) configured to: 
determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.2.1 disclosing how to determine the number of resource elements available for transmission of E-PDCCH “Considering the presence of various RS and PSS/SSS/PBCH, it will be difficult to define fixed number of REs for E-CCE.”; Table 1); and 
determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations, based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission (Section 2; disclosing “UE shall monitor E-PDCCH only for UE specific information on UE specific search space of E-PDCCH”; Section 2.2.1 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair”; pg. 4 disclosing “UE specific search space; See Fig. 3 and 4), 
wherein the ePDCCH for the specific terminal comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 3 disclosing “2 or 3 E-CCE sizes could be defined per PRB-pair”; Fig. 3 and 4; pg. 5 disclosing “Figure 3 and Figure 4 illustrate how DCIs are multiplexed across the allocated PRB-pairs for E-PDCCH for localized transmission. Same principle applies to distributed transmission as well.”), and 
each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (pg. 3 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports). One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. Other E-CCE sizes could be 30 and 42.”; Table 1), and 
the communication device further comprising transmitting and receiving circuitry configured to communicate with the specific terminal based on the determined configuration of the ePDCCH (Section 2.2.1 Disclosing the E-PDCCH carries downlink control information (DCI) similarly to legacy PDCCH which implicitly discloses the communication will take place between the base station which transmits the E-PDCCH comprising the DCI will further communicate with the user equipment as indicated by the DCI).  

Regarding claim 79, D3 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from the plurality of resource elements (Section 2.2.1 disclosing “Considering the presence of various RS”; Fig. 2).  

Regarding claim 80, D3 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine the configuration of the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (pg. 3 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports).  

Regarding claim 81, D3 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to determine a classification of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (pg. 3 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports). One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. Other E-CCE sizes could be 30 and 42.”; Table 1).  

Regarding claim 82, D3 discloses a communication device, comprising: 
processing circuitry (Section 2 disclosing a UE shall monitor E-PDCCH which implicitly discloses the UE including some sort of processing circuitry) configured to: 
determine a number of resource elements that are available for an enhanced physical downlink control channel (ePDCCH) based on whether each of a plurality of resource elements is reserved for transmission of a reference signal (Section 2.2.1 disclosing how to determine the number of resource elements available for transmission of E-PDCCH “Considering the presence of various RS and PSS/SSS/PBCH, it will be difficult to define fixed number of REs for E-CCE.”; “UEs have the knowledge of available REs for E-CCE on each sub-frame”; Table 1); and 
demodulate the ePDCCH on candidate resource elements based on an ePDCCH configuration selected from a plurality of ePDCCH configurations and that corresponds to the number of resource elements (Section 2 disclosing “UE shall monitor E-PDCCH only for UE specific information on UE specific search space of E-PDCCH”; Section 2.2.1 disclosing “UEs have the knowledge of available REs for E-CCE on each sub-frame”; “we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations…One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. Other E-CCE sizes could be 30 and 42.”), 
wherein the ePDCCH configuration that corresponds to the number of resource elements comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 3 disclosing “2 or 3 E-CCE sizes could be defined per PRB-pair”; Fig. 3 and 4; pg. 5 disclosing “Figure 3 and Figure 4 illustrate how DCIs are multiplexed across the allocated PRB-pairs for E-PDCCH for localized transmission. Same principle applies to distributed transmission as well.”), 
each of the plurality of ePDCCH configurations includes different configurations of the number of eCCEs (Section 2.2.1; disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports). One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. Other E-CCE sizes could be 30 and 42.”; Table 1), and 
the communication device further comprising transmitting and receiving circuitry configured to communicate based on the ePDCCH configuration that corresponds to the number of resource elements  (Section 2.2.1 Disclosing the E-PDCCH carries downlink control information (DCI) similarly to legacy PDCCH which implicitly discloses the communication will take place between the base station which transmits the E-PDCCH comprising the DCI will further communicate with the user equipment as indicated by the DCI).  

Regarding claim 84, D3 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to exclude resource elements occupied by reference signals from a plurality of candidate resource elements (Section 2.2.1 disclosing “Considering the presence of various RS”; Fig. 2).  

Regarding claim 85, D3 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (pg. 3 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports).  

Regarding claim 86, D3 discloses the communication device according to claim 82, wherein the processing circuitry is further configured to demodulate the ePDCCH based on different classifications of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (pg. 3 disclosing “Considering the available REs for E-PDCCH in a PRB pair in Table 1, we think 2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations (i.e., depending on the number of OFDM symbols for PDCCH and the number of CRS ports). One of the E-CCE sizes could be equal to that of legacy CCE, which is 36 REs. Other E-CCE sizes could be 30 and 42.”; Table 1).  

Regarding claims 87 and 89, the claims are directed towards the method performed by the apparatus of claims 77 and 79; therefore, claims 87 and 89 are rejected on the grounds presented above for claims 77 and 79.

Regarding claims 90 and 92, the claims are directed towards the method performed by the apparatus of claims 82 and 84; therefore, claims 90 and 92 are rejected on the grounds presented above for claims 82 and 84.

Regarding claim 99, D3 discloses the communication device according to claim 77, wherein the processing circuitry is further configured to dynamically determine the configuration of the ePDCCH, and the transmitting circuitry is further configured to transmit a signal informing the configuration of the ePDCCH to the specific terminal (Section 2.2.1 disclosing “2 or 3 E-CCE sizes could be defined per PRB-pair depending on the system configurations…The E-CCE size needs to be signaled to UE by higher layer signaling).  

Regarding claim 100, D3 discloses the communication device according to claim 82, wherein the receiving circuitry is further configured to receive a signal informing the configuration of the ePDCCH (Section 2.2.1 disclosing “The E-CCE size needs to be signaled to UE by higher layer signaling”).   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 93-94  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG-RAM WG1 Meeting #69, Prague, Czech Republic, 21st-25th May 2012, R1-122308, hereafter D1.

Regarding claim 93, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 55. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Regarding claim 94, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 58. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Claims 93-94  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NEC Group, “DCI Multiplexing for E-PDCCH”, 3GPP TSG RAN WG1 Meeting #68bis, Jeju, South Korea, 26th-30th March 2012, R1-121337, hereafter D2.

Regarding claim 93, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 55. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Regarding claim 94, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 58. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Claims 93-94  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NEC Group, “DCI Multiplexing for E-PDCCH”, 3GPP TSG RAN WG1 Meeting#68, Dresden, Germany, 6th-10th February 2012, R1-120257, hereafter D3.

Regarding claim 93, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 55. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Regarding claim 94, the claim is directed towards a non-transitory computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 58. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
Applicant has failed to provide a proper declaration under 35 CFR 1.131. The person who has signed the declaration does not qualify as a person who can submit such declaration under 37 CFR 1.131(a) which states “When any claim of an application or a patent under reexamination is rejected, the inventor of the subject matter of the rejected claim, the owner of the patent under reexamination, or the party qualified under § 1.42  or § 1.46, may submit an appropriate oath or declaration to establish invention of the subject matter of the rejected claim prior to the effective date of the reference or activity on which the rejection is based.” Further, there is no evidence which shows the person who has signed the declaration qualifies under 37 CFR 1.42 or 1.46. As such, applicant has failed to submit a proper declaration under 37 CFR 1.131. 
Moreover, the evidentiary support in the declaration is not clearly legible throughout the document making it near impossible to weigh said evidentiary support against the requirements of a declaration under 37 CFR 1.131. 
Therefore, and for these reasons, said declaration does not overcome the prior art relied upon for the claim rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461